Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the amendment and response filed on October 19, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 8, 13, and 18–20 are now amended.
Claims 4, 14, and 15 are now cancelled.
Claims 1–3, 5–13, and 16–20 are pending in the application, of which claims 6, 7, 16, and 17 are withdrawn from consideration.
Claims 13 and 18 were objected to for various informalities. Claims 13 and 18 have been amended. In light of these amendments, the objections to claims 13 and 18 are withdrawn.
Claims 2 and 4 were rejected under 35 U.S.C. § 112(a) for reciting new matter. The amendment deletes the new matter from claim 2, and cancels claim 4 altogether. In light of the amendment and cancellation, this ground of rejection is hereby withdrawn. However, claims 1–3, 5, 8–13, and 18–20 are now rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the present amendment to the independent claims introduces new matter.
Claim 4 was rejected under 35 U.S.C. § 112(d) for failing to further limit the subject matter of the claim upon which it depends, but is now cancelled. Therefore, this ground of rejection is withdrawn. 
Claims 13–15 and 18–19 were rejected under 35 U.S.C. § 112(b) for being indefinite. Claims 13, 18, and 19 have been amended and claims 14 and 15 has been canceled. In light of the amendments and cancellations, this ground of rejection is 
Claims 1–3, 5, 8–10, 12, 13, and 18–20 stand rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2016/0154556 A1 (“Cheung”). The Applicant’s traversal of the rejection fails to comply with 37 C.F.R. § 1.111(b) and (c), as the Applicant never explains why the new limitations are believed to overcome the rejection. The Examiner cannot respond to arguments that the Applicant does not raise. Accordingly, the rejection of the claims based on Cheung’s disclosure below shall serve as the Examiner’s response to the traversal.
Claims 1–4 and 8–11 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0229860 A1 (“Rogers”). The Response fails to comply with 37 C.F.R. § 1.111(b) and (c) because it fails to address the rejection of claims 1–4 and 8–11 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0229860 A1 (“Rogers”), which continues to stand. 
As explained at least four times, (first during the interview held June 1, 2021, a second time in the written summary of the interview mailed June 4, 2021, a third time on page 3 of the Advisory Action mailed June 28, 2021, and a fourth time in the Non-Final Office Action mailed July 20, 2021), Rogers does not need to disclose the limitations that the Applicant alleges are missing from Rogers’s disclosure in order to reach a finding of anticipation, because the phrase “in response to” renders the limitation at issue a contingent limitation whose contingency is unsatisfied. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Therefore, the broadest reasonable interpretation of “in response to selecting, by the first user or the second user, the first message, automatically analyzing property information of the first message” is that the step of “automatically analyzing property information of the first message” is not required, 
Accordingly, since all of the claims stand rejected, the Applicant’s request for a notice of allowance (Response 10) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on October 19 and September 10, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
DUPLICATE CLAIMS
Applicant is advised that should claim 13 be found allowable, claim 20 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof (or vice-versa). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
CLAIM DEPENDENCY WARNING
Withdrawn claims 6, 7, 16, and 17 may fail to comply with 35 U.S.C. § 112(b) now that they each depend from a cancelled claim. However, claims 6, 7, 16, and 17 are not yet rejected because they have been withdrawn from consideration.

CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–3, 5, 8–13, and 18–20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to disclose that, upon creating a first card, “the first card comprises at least one of: summary information of the message or a representative image of content in the first message,” as set forth in the amendment to claims 1, 13, and 20
Initially, it is noted that claims 1, 13, and 20 are newly amended, the Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “the first card comprises at least one of: summary information of the message or a representative image of content in the prima facie case of new matter. See MPEP § 2163.04(I.).
Additionally, a review of the specification confirms that the foregoing limitation is new matter. The only portions of the specification that mention “summary information” are paragraphs 36 and 39. But in both instances, application 350 merely obtains summary information for the card in order to present the summary information. Obtaining summary information merely to present it is quite different from storing the summary information inside the first card, yet claims 1, 13, and 20 each require creating a first card that “comprises” the claimed summary information, and then storing the first card (which now comprises the summary information) in a card collection.
The following suggested amendment is meant to highlight the difference between the claims and the specification, as well as provide the Applicant with a suggested correction: 
	1.	A method for managing information, the method comprising: 
receiving a first message during a conversation session between at least a first user and a second user, wherein the first message comprises text and access to at least one of: a document, an image, a video, or a website; 
in response to selecting, by the first user or the second user, the first message, automatically analyzing property information of the first message
creating a first card from the first message based on the property information[[,]];
storing the first card in a card collection associated with the conversation session; and 
providing the first card for presentation to the first user and the second user, wherein the presentation of the first card comprises at least one of: summary information of the message or a representative image of content in the first message, the summary information comprising a subject of the message, the representative image of content comprising at least a portion of the text of the first message[[;]].


In other words, the Examiner recommends moving and clarifying that the limitation for the summary information applies to the presentation of the first card, instead of the data stored inside the first card, since the specification fails to disclose storing summary information inside the first card. Corresponding changes should be made to claims 13 and 20.
Claims 2, 3, 5,1 8–13, 18, and 19 each depend from claims 1 or 13, and are therefore rejected by virtue of inheriting the new matter of their respective parent claims.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 5 lacks antecedent basis for “the method of claim 4.” For the sake of compact prosecution, the Examiner will apply prior art as though claim 5 depends from claim 1 instead.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
I.	CHEUNG DISCLOSES CLAIMS 1–3, 5, 8–10, 12, 13, AND 18–20.
Claims 1–3, 5, 8–10, 12, 13, and 18–20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2016/0154556 A1 (“Cheung”).
Claim 1
Cheung discloses a method for managing information, the method comprising: 
receiving a first message during a conversation session between at least a first user and a second user,
“In the illustrated embodiment shown in FIG. 19, the logic flow 1900 may be operative at block 1902 to present a message in a message portion of a user interface (UI) for a group communication application (‘app’) executing on a first mobile device. For example, the group communication app 214 may present one or more messages 140 on a display component 216 of the mobile device 200. Presentation of the one or more messages 140 may include an indication of which participant in the conversation sent a messages.” Cheung ¶ 151.

“Messages 140 may include a variety of message types. For example, and without limitation, a message 140 may include text, an image, a link or reference to a document or website, a video, or a combination of any of these.” Cheung ¶ 45.
in response to selecting, by the first user or the second user, the first message, automatically analyzing property information of the first message;
At blocks 1904–1906, the logic flow monitors and detects a “first control directive to select a message displayed in the message portion of the user interface for a pin operation.” Cheung ¶ 153. In response to detecting the selection at 1906, “logic flow 1900 may be operative at block 1908 to perform the pin operation on the selected message.” Cheung ¶ 154. 
The pin operation is discussed in greater detail with logic flow 2100 of FIG. 21. Here, we see that the code is “operative at block 2102 to parse the selected message.” Cheung ¶ 162.
creating a first card from the first message based on the property information,
“The logic flow 2100 may be operative at block 2104 [to] create a structured data message, having a first value for a field, from the parsed message.” Cheung ¶ 163. “The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 163.
wherein the first card comprises at least one of: summary information of the message 
FIG. 8 illustrates a block diagram of an embodiment of the new instance of a structured data message 800 (i.e., the claimed “first card”) created in block 2104. As shown, in addition to the message 848 itself, the structured data message 800 further comprises one or more fields 842–846 that summarize the most important aspects of the overall message 840. See Chueng FIG. 8 and ¶¶ 111–113.

Since Cheung discloses a card that comprises at least summary information of a message, Cheung does not need to further disclose a representative image of content in the first message, because Cheung’s disclosure of the summary information satisfies the “at least one of” requirement in the claim limitation.
the summary information comprising a subject of the message, 
“In the illustrated example, the structured data message 800 represents structured data for an event” that the overall message 840 describes with greater detail, “and includes fields for a date 842, a time 844, and a location 846.” Cheung ¶ 111.
the representative image of content comprising at least a portion of the text of the first message;
Since Cheung discloses a card that comprises at least summary information of a message, Cheung does not need to further disclose a representative image of content in the first message to reach a finding of anticipation or obviousness, because Cheung’s disclosure of the summary information satisfies the “at least one of” requirement in the claim limitation.
Therefore, since Cheung does not need to disclose the claimed “representative image,” Cheung also need not disclose this further limitation on the representative image. See MPEP § 2111.04(I.) (claim scope is not limited by optional language).
storing the first card in a card collection associated with the conversation session;
“The logic flow 2100 may be operative at block 2106 to perform the pin operation on the structured data message. For example, if the group communication app 114 parsed the message and generated the structured data message, the group communication app 114 may send a pin request to a message server with the structured data message.” Cheung ¶ 164.
and providing the first card for presentation to the first user and the second user. 

Claim 2
Cheung discloses the method of claim 1, wherein analyzing property information of the first message comprises 
obtaining the first message from a first application in response to the selection of the first message by the first user in the first application. 
“The logic flow 1900 may be operative at block 1908 to perform the pin operation on the selected message. For example, the group communication app may send a pin request to a message server with a message identifier for the message server to perform a pin operation.” Cheung ¶ 154.
Claim 3
Cheung discloses the method of claim 1, further comprising: 
receiving a second message from a second application in response to an operation of the second message by the first user in the second application; converting the second message into a second card; and storing the second card in the card collection. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). 
not required, because the condition precedent of “an operation of the second message by the first user in the second application” is unmet. In other words, the claim never recites the affirmative step of “receiving an operation of the second message by the first user in the second application,” leaving the recited contingency unmet. Therefore, the prior art does not need to disclose “receiving a second message from a second application” in order to anticipate claim 3.
Moreover, since the prior art does not need to disclose “receiving a second message from a second application,” the prior art also does not need to disclose “converting the second message into a second card; and storing the second card in the card collection,” because both of these steps require the second message to be received, but as already explained, the broadest reasonable interpretation of claim 3 does not require the second message to be received, since it is contingent on an unmet condition precedent. 
Accordingly, since the method of claim 3 essentially recites all of the steps of claim 1 (via incorporation) plus a set of non-required/optional steps, Cheung anticipates claim 3 by virtue of anticipating at least claim 1.
Claim 5
Cheung discloses the method of claim 4 [or claim 1], further comprising: 
editing the card collection or a card in the card collection;
At blocks 2108–2110 of logic flow 2100, a second message is received and analyzed, the second message including “another value that corresponds to one of the fields in the pinned structured data message.” Cheung ¶ 166. In response, “logic flow 2100 may be operative at block 2112 to update the pinned message with the second value.” Cheung ¶ 167.

“For example, the group communication app 114 or the group communication component 130 may replace the first value in the pinned message with the second value parsed from the second message and present the updated pinned message in the banner portion.” Cheung ¶ 167.
Claim 8
Cheung discloses the method of claim 1, further comprising: 
obtaining the property information of the first message;
In executing block 2102, “the group communication app 114 or the group communication component 130 may parse a message selected for pinning into elements, e.g. words or phrases, either before or after a pin operation has taken place.” Cheung ¶ 162.
and recording the property information in association with the first card. 
“The logic flow 2100 may be operative at block 2104 create a structured data message, having a first value for a field, from the parsed message. For example, the group communication app 114 or the group communication component 130 may detect elements of a type that correspond to a type of structured data, e.g. an event, a poll, or a game. The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 162.
Claim 9
Cheung discloses the method of claim 8, 
wherein the property information comprises tag information of the first card, 
"The logic flow 2100 may be operative at block 2104 create a structured data message, having a first value for a field, from the parsed message. For example, the group communication app 114 or the group communication component 130 may 
and wherein the obtaining the property information further comprising at least one of: obtaining the tag information of the first card by automatically analyzing the first message corresponding to the first card; and receiving the tag information of the first card from the first user. 
“The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 162.
Claim 10
Cheung discloses the method of claim 9, 
wherein the tag information of the first card is obtained from at least one of: an image analysis of the first message; a voice analysis of the first message; and a text analysis of the first message. 
“For example, the group communication app 114 or the group communication component 130 may parse a message selected for pinning into elements, e.g. words or phrases, either before or after a pin operation has taken place.” Cheung ¶ 162.
Claim 12
Cheung discloses the method of claim 1, further comprising at least one of: 
grouping multiple cards into the card collection; adjusting an order of cards in the card collection; and deleting a card from the card collection. 
As shown in FIG. 13, “the UI 1300 may receive a swiping or sliding touch gesture from an operator 1302 to reveal other layers of pinned messages, or to move or remove an entire pinned message and expose or present a pinned message on a lower layer.” Cheung ¶ 128.
Claims 13 and 18 
The apparatus of claims 13 and 18 each perform substantially the same functionality as set forth in corresponding method claims 1 and 10, and are therefore anticipated by Cheung for the same reasons. 
Claim 19
Cheung discloses the apparatus of claim 13, wherein the computer-executable instructions that, when executed, cause the processor to: 
group multiple cards into a card collection; group an order of cards in a card collection; add a card into a card collection; delete a card from a card collection; or share a card or a card collection. 
As shown in FIG. 13, “the UI 1300 may receive a swiping or sliding touch gesture from an operator 1302 to reveal other layers of pinned messages, or to move or remove an entire pinned message and expose or present a pinned message on a lower layer.” Cheung ¶ 128.
Claim 20
The apparatus of claim 20 stores performs substantially the same functionality as set forth in corresponding method claim 1, and therefore, is anticipated by Cheung for the same reasons.
II.	ROGERS DISCLOSES CLAIMS 1–4 AND 8–11.
Claims 1–4 and 8–11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0229860 A1 (“Rogers”).
Claim 1
Rogers discloses:
A method for managing information, the method comprising:
“FIG. 7 shows a flowchart of an activity card method or technique 700 that is consistent with at least some implementations of the present concepts.” Rogers ¶ 80.

“At block 702 the method can receive user input relating to an activity.” Rogers ¶ 81. Specifically, as shown in Instances 11–12 (FIG. 1D), two or more users receive messages from each other in the discussion section 136. Rogers ¶ 30.
and access to at least one of: a document, an image, a video, or a website;
Additionally, “during the discussion about which restaurant to go to, menus, reviews, coupons, advertisements, and/or images from The Steak House and The Seafood House could be automatically presented or linked on the activity card to help the participants agree on the location.” Rogers ¶ 33.
in response to selecting, by the first user or the second user, the first message, automatically analyzing property information of the first message; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). 
Therefore, the broadest reasonable interpretation of “in response to selecting, by the first user or the second user, the first message, automatically analyzing property information of the first message” is that the step of “automatically analyzing property information of the first message” is not required, because the condition precedent of “in response to selecting, by the first user or the second user, the first message” is unmet. In other words, the claim never recites the affirmative step of “selectin, by the first user or the second user, the first message,” leaving the recited contingency unmet. Therefore, the prior art does not need to disclose “analyzing property information of the first message” to anticipate the claim.
creating a first card from the first message based on the property information, wherein the first card comprises at least one of: summary information of the message or a representative image of content in the first message, 
Since the prior art does not need to disclose “analyzing property information of the first message,” the prior art also does not need to disclose “creating a first card from the first message based on the property information” and “storing the first card in a card collection associated with the conversation session,” because both of these later steps require the first card to have been analyzed for its property information, and as already explained above, the broadest reasonable interpretation of claim 1 does not require the first message to be analyzed for its property information, since the analysis step is contingent on an unmet condition precedent. 
Claim 2
Rogers discloses the method of claim 1, wherein, 
analyzing property information of the first message comprises obtaining the first message from a first application in response to the selection of the first message by the first user in the first application. 
“At block 706 the method can populate the activity card with content derived from the user input.” Rogers ¶ 83. For example, as shown in FIGS. 1D and 1E, the information for the activity card is obtained from messages among users having a discussion 136. See Rogers ¶¶ 30–32.
Claim 3
Rogers discloses the method of claim 1, further comprising: 
receiving a second message from a second application in response to an operation of the second message by the first user in the second application; 
See Rogers ¶¶ 40–42.
converting the second message into a second card; and 
“At this point, the user can select to convert the picture into an activity card,” Rogers ¶ 41, and in response, “[t]he resultant activity card is shown in FIG. 2B.” Rogers ¶ 42.
storing the second card in the card collection. 
Much like the previous card, the user can choose to “save the activity card at 232.” Rogers ¶ 47.
Claim 8
Rogers discloses the method of claim 1, further comprising 
obtaining the property information of the first message; 
“The discussion could be analyzed using natural language processing.” Rogers ¶ 31. 
and recording the property information in association with the first card. 
“Based upon the information obtained from the activity card by the natural language processing, menus, images, reviews, and/or ads from the The Seafood House and the The Steak House could be offered to and/or displayed for the users.” Rogers ¶ 32.
Claim 9
Rogers discloses the method of claim 8, 
wherein the property information comprises tag information of the first card, 
Each activity card 220 has a structure called “listed details” that is analogous to the claimed tag information. The listed details include “Who:”, “What:”, “Where:”, “When:”, and “Discussion:”. Rogers ¶ 43.

	obtaining the tag information of the first card by automatically analyzing the first message corresponding to the first card; and receiving the tag information of the first card from the first user.
“At block 706 the method can populate the activity card with content derived from the user input.” Rogers ¶ 83. For example, as shown in FIGS. 1D and 1E, the information for the activity card is obtained from messages among users having a discussion 136. See Rogers ¶¶ 30–32.
Claim 10
Rogers discloses the method of claim 9, wherein the tag information of the first card is obtained from at least one of: 
an image analysis of the first message; 
“Some implementations can utilize various techniques to derive information from the picture to populate the activity card 220. For instance, these implementations can apply optical character recognition (OCR) techniques to the picture to obtain text corresponding to the text in the picture.” Rogers ¶ 43.
a voice analysis of the first message; 
“Alternatively, voice recognition resources could be applied to the conversation and the agreement could be automatically populated onto the activity card.” Rogers ¶ 35.
and a text analysis of the first message.
“Further, because natural language processing can be utilized on the data, additional details can be provided for the user. For example, the natural language processing can determine the meaning of ‘sundown’ (e.g., that the concert starts at sundown). With that knowledge, a resource can be accessed that indicates what time sundown occurs at that location on that date. The time could then be populated in the ‘When:’ detail.” Rogers ¶ 43.
Claim 11
Rogers discloses the method of claim 8, further comprising:
receiving a search request; and
“As indicated in Instance 8, the user can enter ‘mud puddle’ in the search activities field 120.” Rogers ¶ 24.
presenting a set of cards having a set of property information matching the search request.
In response, “activities can be searched based upon the user entry.” Rogers ¶ 24. Accordingly, “[t]he activity card can function as a searchable data container about the activity that can be recalled and reviewed at a later date.” Rogers ¶ 75. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 5 depends from a cancelled claim, and therefore, this rejection proceeds on the assumption that claim 5 was meant to depend from claim 1.